Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 24 April 1816
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My Dear Daughter
					Quincy April 24 1816—
				
				By a vessel which saild a week since, I wrote to my Son, and Grandson’s. by this I shall write only to you, and acknowledge your favour of 2d Jan’ry. I was very sorry to learn that George had been attack’d with a Rheumatic complaint, a disorder, which when once in the constitution, continues a torment through Life. Georges Growth, has been so rapid, that he must not be forced to great exertions, in his Literary pursuits.I have the Authority of Dr preistly to say “that it is well known, that if we expect that Boys should ever make valuable Men, they must continue some time in the State of Boys, or they will never make Men worth forming”I have sometimes feared, that a desire to see George, improve in proportion to his Size, might lead his Father to oblige him to closer application, than his constitution will bear.John will make a good Student, when he has sowed his wild oats—his capacity is quick, and his Spirits ardent. excite their ambition, and emulation will follow.I cannot communicate to you, any thing respecting your Friends at Washington—I have not had any Letters from them, since I wrote last to you. From N York, Caroline informs me, that your Sister, and son were well. mr Smith had been called away to Lebanon, upon the Death of his uncle Justus, and before he reachd there; a messenger informed him of the Death of his uncle James, about a fortnight after. I am anxious to hear from there. If Col Smith should remain there, I think it probable, that mr Smith will go there with his Family, but as yet, no arrangement has taken place—I hope their is an handsome property for each of the Heirs.The injustice which has been done your Family, by the partners of your Father, will be visited upon their posterity—I should rather be the sufferer by the loss, than the agressor rather Suffer wrong, than do wrong. this is however but a poor consolation to the oppressed—America at this hour, is the happiest and freest country in the Civilized world. what can she want or wish for more? I hope—not a gratefull heart, nor a suitable acknowledgment to that Being, in whose hand, is the Destiny of Nations, and who has made us to differ.The News papers inform us, that a Love match is like to take place, between the Princess Royall of England, and prince Leopald of Germany.—a Love match is a rare thing in a Royal house—She has seen enough to disgust her, in her own Family—against any other—the good gentleman will however be considerd in a subordinate State if she should ever come to the Throne—mr Huges, the Secretary to the peace commission, made us a visit. the P. was much pleased with him. being still confined to my chamber I did not see him—to my no small regret, as he was highly in praise of mr A. to whom he appeard to be strongly attachd—two days Since I received a Letter from mr A. of Febry 7th by way of N york, and one from mr Smith to his Grandfather. the Jan’ry Letter has not yet reachd us by mr Bagot I do not know how to let a vessel Sail without a few lines from us.yours most affectionatly
				
					A A
				
				
					PS. Love to my Son & Grandsons
				
			